Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 18 October 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Octbr: 18. 1804.

Your letters Profiles & Money have arrived safe for which I return my thanks It is true I felt severely disappointed at not finding yours among them but I endeavour’d to console myself with the transporting idea of soon possessing the dear original and every regret vanished in the sweet anticipation of our approaching meeting—
I wrote you that you might possibly be at a Wedding & in the course of this Winter this is not absolutely impossible but I find my suggestion of such a circumstance occurring so soon was erronious as it is fixed for the first week in June I still leave you to guess who it is the gentleman you are not acquainted with he is a good demo & a Virginian—
The City is so much improved you will be surprized on your arrival The Theatre is almost completed it is to be played in the first three Nights of the Races which begin the thirteenth of next Month the Philadelphia Company are engaged & Bernard is to be here There are likewise two large Hotels built for the accomodation of the Members one of them is completed the other will not be finished untill next year they have be also been at work on the Capitol which has advanced considerably the President has had his House improved large drains have been made through his grounds down towards the rivers Cellars made & the large room has employed a great many hands during the Summer I thought this Room was said to be totally unnecessary and not to be finished—I believe the library is fitted up for the Representatives I am informed they will be dreadfully cramp’d as it is very small.—
General Wilkinson & his family are coming to reside in Mrs. Laws house on the Capitol Hill—
This letter will find you at New York from whence I hope you will write me what time you expect to arrive at Baltimore if you are desirous that I should not join you there tell me so and I will give up relinquish the idea I do not intend to take the Children with me should this be your wish I will thank you to purchace the Children a Hat for they neither of them have one to their heads I will thank Mrs. Smith to procure me ten Yards of White Sattin rather slight to make a dress it is less expensive in New York or Philadelphia than it is here or in Baltimore
Poor Hellen has met with a loss of two thousand Dollars by the failure of a House in George Town Mrs. H. is very well & the Baby grows prodigiously large & strong I never saw a finer Child—
I am extremely sorry to learn that your mothers health is so indifferent I hope the cold weather will restore her strength and enable her soon to enjoy the society of her family pray make my best respects & love acceptable to Col. & Mrs. Smith & believe me with the purest & tenderest affection / Your ever faithful wife
L C Adams